Title: To Benjamin Franklin from Walterstorff, 26 July 1783
From: Walterstorff, Ernst Frederik von
To: Franklin, Benjamin


          
            Sir.
            Paris July 26th. 1783.
          
          According to Your desire I have the honour of sending You an abstract of the last
            ordonnance concerning the Trade of the Islands of St. Thomas & St. Johns.
          As to the Island of St. Croix I must observe to You, Sir, that all american Vessels are
            also received there, and although the Suggars of sd. Island are to be exported only to
            His Majesty’s Dominions in Europe, yet there is an Exception in favr. of american
            Vessels, thus, that half the value of the Cargo imported, when consisting of provisions,
            lumber, or such things that are to the use of the Plantations or their cultivation, may
            be exported to America in Suggars. Any quantity of Rum may be exported to America from
            St. Croix as also all Kind of Europeen or eastindie goods.
          I have the honour to be Sir Your most obedt. and most humble Servt.
          
            Walterstorff
            The right honble. Benjamin Franklin
          
          
          
            P.S. It may perhaps be of some
              service to the Gentlemen merchants in America to know the principal merchants in
              Denmark as also in the Danish Westindie Islands. I therefore can recommend the
                following.
            
          
          
            at Copenhagen 
            The Royal westindie Company, which also has an Administration at
              St. Thomas.
            The Baltic and Guinee Company
            The Canal Company, of which I am one of the Directors, & which
              also has an Administration at Altona
            Messrs. Jost von Hemmert & Sons
            Niels Ryberg
            ——— Cramer
            Conrad Fabritius & Wæver
            John Brown.
            at Altona
            The Royal Canal Company
            Daniel Lawaetz
            Conrad Mathiesen.
            at St. Croix
            
              
                Nicholas Cruger
                Cornelius Stevenson
              
              
                Behagen & Hage
                John Rengger
              
            
            at St. Thomas
            Messrs. Detlefsen & Limpricht
            John DeWint & Co.
            The Royal Westindie Company.
            Mathias Kragh.
            
            at Christiania in Norway
            The Widow Karen Anker & Sons (has the most considerable Iron Works.)
          
         
          Notation: Waterstorf July 26 1783.—
        